Citation Nr: 0405562	
Decision Date: 03/01/04    Archive Date: 03/11/04

DOCKET NO.  02-12 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the veteran timely appealed a September 1999 rating 
decision, in which the RO denied entitlement to service 
connection for migraine headaches.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from December 1987 to 
September 1993.  His claim comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a March 2002 
determination of the VARO.  The veteran testified in support 
of his appeal at a hearing held at the RO before the 
undersigned in September 2003.

During the hearing, the veteran submitted evidence, 
specifically, an April 2002 written statement from John I. 
Thurmond III, M.D., directly to the undersigned with a waiver 
of RO consideration.  He explained that he wanted this 
evidence considered either in support of his initial claim 
for service connection for migraine headaches (provided the 
Board favorably decided the issue now on appeal), or in 
support of a claim to reopen the previously denied claim.  
This matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  VA notified the veteran of the information and evidence 
not of record that was needed to substantiate his claim, 
explained to him whether he or VA was responsible for 
submitting such evidence, advised him to submit all evidence 
in his possession that might substantiate his claim, and 
endeavored to fully develop all evidence necessary for the 
claim's equitable disposition.  

2.  In a rating decision dated September 1999, the RO denied 
the veteran entitlement to service connection for migraine 
headaches.  

3.  In a letter dated October 1999, the RO informed the 
veteran of its September 1999 decision and advised him of his 
appellate rights with regard to the decision.

4.  In July 2000, the RO received a statement from the 
veteran in which he disagreed with the RO's September 1999 
decision.

5.  On November 1, 2001, the RO issued a statement of the 
case.

6.  The veteran did not file a substantive appeal or a 
request to extend the time period for filing a substantive 
appeal within one year of the October 1999 notice of the 
rating denial or within 60 days of the November 1, 2001 
issuance of the statement of the case.  


CONCLUSIONS OF LAW

1.  The veteran did not timely appeal the September 1999 
rating decision, in which the RO denied entitlement to 
service connection for migraine headaches.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 
20.303, 20.305 (2003).

2.  The September 1999 rating decision, in which the RO 
denied entitlement to service connection for migraine 
headaches, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran timely 
appealed a September 1999 rating decision, in which the RO 
denied entitlement to service connection for migraine 
headaches.  

I.  Development of Claim

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA eliminated 
the concept of a well-grounded claim and redefined the 
obligations of VA with respect to its duties to notify and 
assist a claimant.  In August 2001, VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  The VCAA and its implementing regulations are 
applicable to the claim now before the Board.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that the statute, 38 U.S.C.A. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  According to these 
provisions, VA must notify a claimant of the information and 
evidence needed to substantiate a claim and assist him in 
obtaining and fully developing all of the evidence relevant 
to that claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002).  In this case, for the reasons noted below, the Board 
finds that VA strictly complied with these provisions.  
Therefore, the Board's decision to proceed in adjudicating 
this claim does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

A.  Duty to Notify

First, in a letter dated March 2002, the RO informed the 
veteran of its expanded duties to notify and assist, 
explained that it was developing his claim pursuant to the 
latter duty, noted why his claim had been denied, requested 
the veteran to submit any pertinent evidence he had to 
support his claim, and indicated that it would assist the 
veteran in obtaining and developing this evidence provided he 
identified the source or sources of the evidence. 

The Court's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, in a letter dated March 2002, the RO 
determined that the veteran had not submitted a timely appeal 
of a September 1999 rating decision denying him entitlement 
to service connection for migraine headaches.  One day after 
this determination was mailed to the veteran, the RO provided 
the veteran the aforementioned notice.  As indicated, this 
notice informed the veteran of the reason for which his claim 
had been denied and of the evidence and information needed to 
support his claim.  It also indicated that VA would assist 
the veteran in obtaining all outstanding evidence, but that 
in the meantime, the veteran should submit any pertinent 
evidence he had to support his claim.  See Pelegrini, No. 01-
944 (holding that VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim).  
 Because the VCAA notice in this case was not provided to the 
veteran prior to the initial RO determination, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.  While the Court 
did not address whether, and, if so, how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable RO determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court.  Otherwise it would not have taken "due 
account of the rule of prejudicial error" in reviewing the 
Board's decision.  See 38 U.S.C. § 7261(b)(2); see also 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided the veteran in March 2002 was not 
sent prior to the first AOJ adjudication of the claim, it was 
sent prior to the transfer and certification of the veteran's 
appeal to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).   

After the notice was provided, in a statement of the case 
issued in August 2002 and during a hearing held before the 
undersigned in September 2003, VA, through the RO and the 
Board, again notified the veteran of the information and 
evidence needed to substantiate his claim and explained to 
him who was responsible for obtaining such information.  See 
38 U.S.C.A. §§ 5102, 5103 (West 2002); see also Quartuccio, 
16 Vet. App. at 183.  The RO also informed the veteran of the 
reasons for which his appeal had been found to be untimely, 
the evidence it had considered to make that determination, 
and the evidence the veteran still needed to submit to prove 
otherwise, including documentation indicating that he filed 
his substantive appeal by December 31, 2001.  

B.  Duty to Assist

As previously indicated, while the veteran's appeal was 
pending, the RO provided the veteran multiple opportunities 
to submit information in support of his claim, and/or to 
identify outstanding evidence for the RO to secure.  The 
veteran responded once by submitting a written statement from 
a private physician.  He did not, however, identify any 
outstanding evidence for the RO to secure.  Given this fact, 
the RO was unable to assist the veteran in obtaining evidence 
relevant to his claim.  See 38 U.S.C.A. § 5103A (West 2002).  
Instead, the RO assisted the veteran by developing fully the 
evidence he submitted, primarily, his written assertions.  
The RO did so by affording the veteran a hearing, during 
which he elaborated on the reasons for which his substantive 
appeal was untimely filed. 

II.  Analysis of Claim

In a rating decision dated September 1999, the RO denied the 
veteran entitlement to service connection for migraine 
headaches.  In a letter dated October 4, 1999, the RO 
informed the veteran of the September 1999 decision and 
advised him of his appellate rights with regard to that 
decision.  The veteran asserted that he tried to perfect an 
appeal of the RO's September 1999 decision in a timely 
manner, but due to circumstances outside of his control, the 
RO received his substantive appeal one day later than is 
allowed by law.

Appellate review is initiated by a notice of disagreement 
(NOD) and completed by a substantive appeal filed after a 
statement of the case (SOC) has been furnished to an 
appellant.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 
20.200 (2003).  A substantive appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the SOC to the appellant, or within the remainder of 
the one-year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  The 60-day period may be extended for a 
reasonable period on request for good cause shown.  The 
request for such an extension must be in writing and must be 
made prior to expiration of the time limit for filing the 
substantive appeal.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 
C.F.R. § 20.302(b) (2003).

A substantive appeal consists of a properly completed VA Form 
9 (Appeal to Board of Veterans' Appeals) or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions the 
veteran needs to take to perfect an appeal.  38 C.F.R. § 
20.202 (2003).  In the absence of a properly perfected 
appeal, the Board is without jurisdiction to determine the 
merits of the appeal, and the determination becomes final.  
See 38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 
554, 556 (1993).  

In a case in which a written document is to be filed within a 
specified period of time, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt of the document by VA.  In 
calculating this 5-day period, Saturdays, Sundays and legal 
holidays will be excluded.  38 C.F.R. § 20.305(a) (2003).  In 
computing the time limit for filing a written document, the 
first day of the specified period will be excluded and the 
last day included.  Where the time limit would expire on a 
Saturday, Sunday, or legal holiday, the next succeeding 
workday will be included in the computation.  38 C.F.R. § 
20.305(b) (2003).

In this case, in July 2000, the RO received a statement from 
the veteran in which he disagreed with the RO's September 
1999 decision, and on November 1, 2001, the RO issued a 
statement of the case.  Accordingly, to perfect his appeal, 
the veteran needed to file a substantive appeal or a request 
to extend the time period for filing a substantive appeal 
within 60 days of the November 1, 2001 issuance of the SOC.  

In computing the 60-day period under 38 C.F.R. § 20.305(b), 
the first day of the specified period, November 1, 2001, must 
be excluded and the last day of the specified period, 
December 31, 2001, must be included because it is a Monday 
and not a legal holiday.  According to the veteran's hearing 
testimony, he mailed his substantive appeal on December 29, 
2001, but the RO did not receive that document or any other 
correspondence from the veteran until January 9, 2002.  On 
that date, clearly beyond the 60-day time period allowed by 
law, the RO received the veteran's VA Form 9 (Appeal to Board 
of Veterans' Appeal).  As previously indicated, in a case in 
which a written document is to be filed within a specified 
period of time, a response postmarked prior to expiration of 
the applicable time limit will be accepted as having been 
timely filed.  In this case, the postmark is not of record; 
therefore, the postmark date is presumed to be five days 
prior January 9, 2002, the date the RO received the VA Form 
9.  Excluding Saturdays and Sundays, the date that falls five 
days prior to January 9, 2002 is January 2, 2002, which is 
still beyond the 60-day time period allowed by law.  

During his September 2003 hearing held before the 
undersigned, the veteran argued that, although he waited 
until December 29, 2001 to mail his substantive appeal, the 
RO received it late due to circumstances beyond his control.  
He explained that, as a postal employee, he noticed that the 
9/11 attacks and anthrax threats disrupted the mail system so 
that mail was taking longer to reach its intended 
destination.  The veteran asked the Board to consider these 
extraordinary circumstances in deciding his claim.  

The Board acknowledges the veteran's assertions and 
understands that he must be frustrated given the fact that 
the RO received his substantive appeal only one day later 
than the time period allowed by law (January 1, 2002 being a 
holiday).  However, his assertions, alone, are insufficient 
to establish his entitlement to the benefit sought on appeal.  

First, VA provides appellants 60 days to respond to a 
statement of a case, an ample time period even if mail 
service is slow and disrupted.  The veteran could have mailed 
his substantive appeal earlier, even a week prior to December 
29, 2001, and it likely would have made it to the RO in a 
timely manner.  Second, even assuming some mail service was 
disrupted in December 2001 and January 2002 due to terrorist 
and anthrax threats, the veteran has submitted no evidence 
establishing that his particular piece of mail was delayed as 
a result thereof.  In fact, at his hearing, he testified that 
his post office, where he mailed his substantive appeal, did 
not close in response to the anthrax threats.  

Third, even assuming receipt of his substantive appeal was 
delayed as a result of terrorist and/or anthrax threats, the 
veteran's claim would still fail.  Statutory and regulatory 
provisions are clear.  A substantive appeal must be filed 
within 60 days from the date that the RO mails the statement 
of the case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever period ends 
later.  The 60-day period may be extended for a reasonable 
period, but only if the veteran requests such an extension, 
shows good cause for his request, and makes the request in 
writing and prior to expiration of the time limit for filing 
the substantive appeal.  The veteran did not do so in this 
case.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that, when the law in a case is dispositive, the 
claim must be denied based on a lack of entitlement under the 
law).  

In light of the foregoing, the Board has no jurisdictional 
authority to review the veteran's claim of entitlement to 
service connection for migraine headaches.  The veteran 
failed to file a timely substantive appeal of the RO's 
September 1999 decision denying that claim.  Therefore, that 
decision is final and the veteran's claim must be denied 
based on a lack of entitlement under the law.  The Board 
recognizes the veteran's sincere belief in the merits of his 
claim, regrets that favorable action may not be undertaken 
and notes that he may file to reopen his claim by submitting 
new and material evidence to the RO.


ORDER

A timely substantive appeal of the September 1999 rating 
decision not having been submitted, entitlement to service 
connection for migraine headaches is denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



